START, O. J.
(dissenting).
I dissent. When Laws 1895, c. 808, was enacted the plaintiff then had a vested legal right to the surplus in question, which the legislature could not impair. Perkins v. Stewart, 75 Minn. 21, 77 N. W. 484; Lowry v. Mayo, 41 Minn. 388, 43 N. W. 78. In the last case cited the mortgage and the assignment thereof were valid, but the latter was not so acknowledged as to entitle it to be legally recorded, although in fact it was recorded. The foreclosure of the mortgage was void because the statute required that the assignment be recorded before the mortgage could be foreclosed. It is to be noted that this requirement was one which the • legislature might have originally dispensed with, yet it was held that a subsequent curative statute could not validate the record of the assignment, so as to give validity to the prior foreclosure. I am unable to distinguish the case cited from the one at bar.